Citation Nr: 1700485	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  11-19 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul Bametzreider, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to January 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In June 2014, the Board remanded the issue of entitlement to service connection for an acquired psychiatric condition.

In its October 2009 rating decision, the RO denied entitlement to service connection for PTSD; however, in light of the evidence of record, including diagnoses of PTSD and depression, the Board has characterized the issue on appeal as reflected on the title page. See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS), so is paperless.

The appeal is REMANDED to the agency of original jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Veteran appeals the denial of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression. The Veteran contends that he has developed psychiatric disabilities as a result of witnessing a rape and a homicide during his military service. He attributes his current acquired psychiatric disorders to his military service. 

There are specific VA criteria to establish service connection for PTSD: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor. 38 C.F.R. § 3.304 (f) (2016). As a matter of law, lay testimony alone cannot establish the occurrence of a non-combat stressor. Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

A review of the Veteran's service treatment records reveals no complaints, treatment, or diagnosis of an acquired psychiatric disorder. Upon discharge from service, psychiatric assessment was normal, as reflected on the December 1971 report of medical examination. The Veteran also denied having depression or excessive worry and nervous trouble of any sort in an October 1974 report of medical history.

In July 2006, the Veteran was diagnosed with major depression at a Veterans Affairs Medical Center psychiatric evaluation.  PTSD was diagnosed at the same medical center in February 2011. Following the initial diagnosis of depression, post-service treatment records reflect ongoing treatment for acquired psychiatric disorders to include PTSD and depression. 

In November 2008, the Veteran provided two statements related to in-service stressors. The first stressor was described as a rape incident that he witnessed in September or October 1971, while stationed at Fort Knox, Kentucky. The second stressor was described as an incident in March 1971, while with the 198th Maintenance Battalion at Fort Knox, Kentucky, where a fellow solider was shot and killed during an altercation with another soldier. A review of the Veteran's service personnel records do not show any reference to either incident, nor any disciplinary action taken against the Veteran as described by his statements. In October 2009, the RO entered a formal finding of lack of information to corroborate stressors into the record. 

In its June 2014 remand, the Board ordered development of the Veteran's claimed in-service stressors, to include a research inquiry with the Joint Services Records Research Center (JSRRC), and affording the Veteran a VA examination if deemed necessary. In accordance with the Board's remand directive, the RO conducted a research inquiry with appropriate records repositories, to include the JSRRC and the Modern Military Branch of the National Archives. The search failed to confirm or corroborate either of the Veteran's alleged stressor incidents. Without evidence of a stressor, a claim for PTSD cannot proceed. 38 C.F.R. § 3.304 (f). As such the RO did not afford the Veteran a VA examination and continued to deny the claim for service connection based on an uncorroborated stressor. 

However, the Board notes that entitlement to service connection for the Veteran's other diagnosed psychiatric disorders, to include depression, does not require corroborating evidence of an in-service stressor. Therefore, the Board finds that a VA examination is necessary to determine the nature and etiology of such a disorder. To this end, the Board notes that the Veteran has yet to undergo an adequate psychiatric examination by a VA psychiatrist or psychologist for his other diagnosed disorders. In light of the Veteran's complaints of in-service traumas and his mental health treatment records containing diagnoses of depression, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of any acquired psychiatric disorder for the VA to fulfill its duty to the Veteran. See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his acquired psychiatric disorder, to include PTSD and depression. After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the electronic file.

2. The Veteran should be invited to submit any evidence that may independently corroborate his claimed in-service stressors. In this regard, evidence from sources other than his service records may corroborate his account. Examples of such evidence include, but are not limited to: records from law enforcement authorities, mental health counseling centers, hospitals, or physicians; statements from family members, roommates, fellow service members, or clergy. Evidence of behavior changes following the claimed stressors is one type of relevant evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.

The Board notes that a November 2016 letter submitted by the appellant presents additional details regarding verification of his alleged stressors, in addition to a lay statement from the Veteran's ex-wife. This document and any other relevant information submitted by the Veteran should be considered in any further attempt necessary to verify the two alleged stressor incidents. 

3. After all available records have been associated with the electronic file, schedule the Veteran for a VA psychiatric examination to address the nature and etiology of any currently diagnosed acquired psychiatric disorder.  The electronic folder must be made available to the examiner for review of the case. A notation to the effect that this record review took place must be included in the report of the examiner. 

As to each and every acquired psychiatric disorder diagnosed since the appellant filed his claim, the examiner must opine whether it is at least as likely as not (50 percent probability or more) that the Veteran's disability is related to any incident of his military service.  If a diagnosis is based on a claimed inservice event the examiner should identify the evidence that independently corroborates the claimed event. 

A complete, well-reasoned rationale must be provided for any opinion offered. The examiner must reconcile any opinion with the service treatment and personnel records, any post-service diagnoses, lay statements, to include the statements of the Veteran's wife, and testimony of the appellant. 

If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

4. The Veteran is to be notified that it is his responsibility to report for any examination and to cooperate in the development of the claim. The consequences for failure to report for any VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2016). In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address. It should also be indicated whether any notice that was sent was returned as undeliverable.

5. After the development requested has been completed, the RO should review the examination report to ensure that they are in complete compliance with the directives of this REMAND. The RO must ensure that the examiner documented his/her consideration of the VBMS and Virtual VA data bases. If any report is deficient in any manner, the RO must implement corrective procedures at once.

6. Thereafter, the AOJ should readjudicate the claim. If any benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016). 


